      Case 1:20-cv-04474-PGG-BCM Document 22 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LG CAPITAL FUNDING, LLC,

                      Plaintiff,
                                                            ORDER OF DEFAULT
               -against-
                                                              20 Civ. 4474 (PGG)
E-WASTE SYSTEMS, INC.,

                      Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS Plaintiff LG Capital Funding, LLC commenced this action on June

11, 2020 by filing the Complaint (Dkt. No. 1);

               WHEREAS Plaintiff served Defendant E-Waste Systems, Inc. (“E-Waste”) on

July 20, 2020 (Dkt. No. 8);

               WHEREAS Defendant E-Waste has not filed an answer, moved against the

Complaint, or appeared in this action (see Certificate of Default (Dkt. No. 11));

               WHEREAS this Court ordered Defendant E-Waste to show cause on November

19, 2020 why a default judgment should not be entered against it (Dkt. No. 20);

               WHEREAS Plaintiff served the Order to Show Cause on Defendant E-Waste on

October 30, 2020 (Dkt. No. 21);

               WHEREAS Defendant E-Waste filed no opposition to Plaintiff’s motion for a

default judgment and did not appear at the November 19, 2020 hearing;

               IT IS HEREBY ORDERED that an order of default is entered against Defendant

E-Waste.
      Case 1:20-cv-04474-PGG-BCM Document 22 Filed 11/19/20 Page 2 of 2




               It is FURTHER ORDERED that this matter is referred to Magistrate Judge Moses

for a report and recommendation regarding Plaintiff’s request for damages, an award of

attorneys’ fees, and costs. The Clerk of Court is directed not to close this case.

Dated: New York, New York
       November 19, 2020
                                                      SO ORDERED.


                                                      ______________________________
                                                      Paul G. Gardephe
                                                      United States District Judge




                                                 2
